                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Clay Rainer,
        Plaintiff,
                                                          MEMORANDUM DECISION
 v.                                                           AND ORDER

 Experian Information Solutions, Inc., RC
 Willey Home Furnishings, and American                           2:17-cv-00249-DS
 United Federal Credit Union,
        Defendants.                                               Judge David Sam




                                        INTRODUCTION

       Defendant American United Federal Credit Union (“AUFCU”), pursuant to Fed. R. Civ.

Pro. 56 and DUCiv-R 56-1, has requested that the court grant summary judgment in favor of

AUFCU regarding Plaintiff’s claim for damages and negligent violation of the Fair Credit

Reporting Act.

       Plaintiff and his attorneys initiated this action in March 2017 and are alleging that

Defendant AUFCU failed to reasonably re-investigate a dispute brought to AUFCU’s attention

by the credit reporting agency Experian. To prevail on this claim, Plaintiff must prove that

AUFCU’s actions caused Plaintiff actual damages.



                            SUMMARY JUDGMENT STANDARD

       Rule 56 allows the court to grant summary judgment only when “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any

                                                 1
show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). A material fact is one that could affect the

outcome of the suit, and a genuine issue is one that could permit a reasonable jury to enter a

verdict in the non-moving party’s favor. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). The party moving for summary judgment bears the initial burden of establishing the

absence of a genuine issue of material fact and can satisfy this burden by presenting evidence

that negates an essential element of the non-moving party’s case. Celotex Corp. v. Catrett,, 477

U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Alternatively, the movant can

demonstrate that the non-moving party cannot provide evidence to support an essential element

upon which it will bear the burden of proof at trial. Id.

       Once the moving party meets its initial burden, the non-moving party must go beyond the

pleadings and set out specific facts showing a genuine issue for trial. Fed. R. Civ. P. 56(e);

Celotex Corp., 477 U.S. at 324; Valandingham v. Bojorquez, 866 F.2d 1135, 1137 (9th Cir.

1989). The court must view any inferences drawn from the underlying facts in the light most

favorable to the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).



                                            ANALYSIS

       While AUFCU is adamant that it did not violate the FCRA in any respect, its present

motion addresses only Plaintiff’s ability to prove damages. Plaintiff’s allegation of damages is

entirely unsupported by any facts and contradicted by his clear testimony. Plaintiff consistently

stated in sworn discovery responses that he had actual damages but that they would eventually be

established by expert testimony, although he never provided any evidence of damages and never


                                                  2
designated an expert. In his amended complaint, Plaintiff alleges that AUFCU’s actions “caused

Plaintiff damages”; that “Plaintiff is informed and believes that his credit score is taking a

‘double hit’ as a result of AUFCU’s reporting”; that AUFCU’s reporting “damaged Plaintiff’s

creditworthiness”; and that Plaintiff is entitled to actual damages[.]” ECF No. 46 at 4-5.


       Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires that Plaintiff produce with his

initial disclosures “a computation of damage claimed by the disclosing party—who must also

make available for inspection and copying as under Rule 34 the documents or other evidentiary

material, unless privileged or protected from disclosure, on which each computation is based,

including material bearing on the nature and extent of injuries suffered[.]” Plaintiff’s initial

disclosures did not provide a calculation of actual damages, but again indicated that such

damages existed and would be proven by evidence including an expert report. ECF No. 46 at 5-

6. The documents that were eventually produced do not provide any evidence of damages.


       Plaintiff was required to respond directly to discovery regarding the existence and

amount of his damages and to provide or identify evidence in support of his alleged damages.

Plaintiff again did not provide any evidence, testimony, or document that would satisfy his

burden to prove damages. Instead, Plaintiff again suggested that such information would be

produced at a future date, perhaps by way of expert opinion. ECF No. 46 at 7-10.


       Later Plaintiff was deposed. In his deposition, he was unable to identify any instance

where the alleged FCRA violations by AUFCU caused him a loss. He was specifically asked if

AUFCU’s reporting has cost him money, hurt his credit, increased his interest rates, or caused

him to miss out on a loan. Plaintiff was unable to testify that he experienced any such damages.

ECF No. 46 at 10-13.

                                                  3
       There is no dispute that Plaintiff has failed to carry his burden as to the element of

damages. In fact, in Plaintiff’s response to AUFCU’s partial summary judgment motion, he

“concedes he will be hard pressed to prove monetary damages[.]” ECF No. 47 at 2.


       After conceding his lack of monetary damages, Plaintiff proceeds to argue that he is

entitled to emotional damages as actual damages under FCRA and that he has suffered emotional

damages due to Defendant’s reporting. However, if Plaintiff intended to seek non-economic

damages, he was required to identify such in his initial disclosures, which he did not do. And

while FRCP 26(e) allows a party to supplement a disclosure or discovery response with newly

discovered information or to correct an inaccuracy, Plaintiff did not do so. In fact, his discovery

response made it even clearer that his alleged damages were monetary and would be proven by

an expert.


               Where Plaintiff has failed to disclose, failed to supplement, and failed to admit to

facts related to his lack of monetary damages (or the existence of alleged emotional damages), he

is barred from asserting the same now. Rule 37(c). The rule expressly forbids a party from

raising undisclosed, un-supplemented, or unadmitted facts in support of a motion. Thus, Plaintiff

cannot raise the recently submitted declarations in support of his opposition. Nor is such

evidence admissible at trial.


       Plaintiff errs in arguing that he can provide previously undisclosed, unidentified, and

unsupported categories of damages to avoid summary judgment. The requirement to prove his

damages relates to his allegations and disclosures, which only identified monetary or “credit”

damages. The possibility that the FCRA might allow for other kinds of damages is immaterial as

such other kinds were not identified by Plaintiff until now.

                                                 4
                                        CONCLUSION

       For the above reasons and good cause appearing, the court hereby grants Defendant

AUCFU’s Motion for Partial Summary Judgment (ECF No. 46). The court finds that Plaintiff

has failed to carry his burden as to the required element of damages and dismisses his claim for

negligent violation of the FCRA.

SO ORDERED.

Dated this 13th day of March, 2019.



                                                    BY THE COURT:



                                                    ______________________________

                                                    DAVID SAM
                                                    Senior Judge
                                                    United States District Court




                                                5
